Exhibit 10.3

SAWYER

REALTY HOLDINGS LLC

 

BY EMAIL AND OVERNIGHT MAIL

October 20, 2004

 

Mr. Paul Resnick
American Housing Properties, L.P.
222 Smallwood Village Center
St. Charles, MD 20602


RE: Amendment to Agreement of Sale dated September 28, 2004
Owings Chase and Prescott Square Apartments

Dear Mr. Resnick:

Enclosed please find contracts we have obtained for the Required Work specified
in Section 1 of the above-referenced document. Based on these contracts, the
total cost of the Required Work is $170,600, which is in excess of the $115,000
amount provided in Section 1 of the Amendment. In accordance with the terms of
Section 1 of the Amendment, we will increase the amount to be placed in escrow
at closing from $115,000 to $170,600.

As discussed in Note 9, a third party buyer has agreed to purchase El Monte for
$20,000,000. The net proceeds from the sale of the real estate will be
distributed to the partners and the partnership terminated.

Please contact Marc Wexler if you have any questions regarding this matter or
any other aspect of this transaction. We look forward to a smooth closing later
this month.

Best regards.

Sincerely,

OWINGS CHASE ASSOCIATES LIMITED PARTNERSHIP

OWINGS CHASE ASSOCIATES LIMITED PARTNERSHIP

     

By:

Owings Chase Corp., its General Partner

       

By:

/s/ David M. Rosenberg

   

David M. Rosenberg, President

     

PRESCOTT SQUARE ASSOCIATES LIMITED PARTNERSHIP

     

By:

Prescott Square Associates Corp., its General Partner

       

By:

/s/ David M. Rosenberg

   

David M. Rosenberg, President

Enclosures

Cc: Keith W. McGlamery, Esq. (w/encl.)
Katherine Carter Noble, Esq. (w/encl.)
Deborah MacLeod (w/encl.)